Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's After Final submission has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, including dependent claims 4, 6, 8, and 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 

Claim 2 recites the limitation “the acute angle.” There is insufficient antecedent basis for this limitation. Previously claim 1 recites “the acute angles.” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US 4902215 A, hereinafter “Seemann”) in view of Johnson et al. (4,562,033, hereinafter “Johnson”). 

Regarding claim 1, Seeman teaches a method for manufacturing a composite material comprising: 
a placement step of placing a netlike sheet (resin distribution medium 20) including a plurality of warp yarns and a plurality of weft yarns (see Fig. 7 showing warp and weft yarns crossing) as strength imparting materials, through which a resin composition permeates (resin distribution medium 20 allows for the distribution of resin and acts as a breather; col. 4 ll. 3-39 teaches the distribution of resin through the distribution medium), on a reinforcing fiber substrate (col. 3 ll. 58-65 teaches the creation of a reinforced fiber substrate) disposed on a forming die (col. 6 l. 45 col. 7 l. 24 teaches covering the fabric and resin distribution layer over the mold); 

an injection/impregnation step (col. 6 l. 45 col. 7 l. 24 teaches injecting resin such that it impregnates the lower layers) of injecting the resin composition into the forming space to impregnate (col. 6 l. 45 col. 7 l. 24) teaches injecting resin such that it impregnates the lower layers) the reinforcing fiber substrate with the resin composition passing through a mesh of the netlike sheet (see Fig. 8 showing the net-like shape of the resin distribution layer 20); and 
a resin curing step of curing (col. 6 l. 45 col. 7 l. 24 teaches curing the impregnated fabric) the resin composition impregnated in the reinforcing fiber substrate; and 
after the resin curing step of curing the resin composition impregnated in the reinforcing fiber substrate, a step of removing (col. 7 ll. 25-40 teaches that layer 20 is removed after curing and the bag film 11 is removed) the netlike sheet and the bag film from the reinforcing fiber substrate, 
wherein the netlike sheet is configured from a plain weave (see Fig. 7 showing the over-under woven pattern of the resin distribution layer 20 such as a plain weave; col. 4 ll. 40-58 teach a knitted or woven resin distribution layer) of the plurality of warp yarns and the plurality of weft yarns, in the netlike sheet, the plurality of warp yarns and the plurality of weft yarns are disposed in a lattice pattern (see Figs. 7 and 8 showing 20 as a lattice pattern), and in the placement step, after the netlike sheet is placed on the reinforcing fiber substrate such that the plurality of warp yarns and the plurality of weft yarns form acute angles (any time a woven sheet is placed over 

Seemann fails to teach the plurality of warp yarns being made of a polyester resin and the plurality of weft yarns being made of a polyester resin. 
In the same field of endeavor Johnson teaches that a resin distribution layer/breather may be made out of polyester Airweave N10 (col. 2 ll. 50-56). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to simply substitute the plastic of the resin distribution layer 20 of Seeman with the polyester of Johnson. Seemann teaches that the distribution layer 20 may be made of plastic monofilaments (col. 4 ll. 40-58), but Seeman fails to teach their composition. A person having ordinary skill in the art before the effective filing date would have been motivated to look to the prior art of Johnson to find suitable plastic already disclosed as suitable for a breather layer. 

Regarding claim 2, Seemann teaches wherein the acute angle is in a range of 40 degrees to 50 degrees (Fig. 8 shows the molding of a boat stern, but omits the depiction of layer 20 progressing to the bow. Col. 11 ll. 8-54 teaches that layer 20 is laid over the fabric 19 from the stern to the bow. As shape of the boat changes from the stern to the pointed shape of the bow of 

Regarding claim 3 and 4, Seemann teaches wherein the netlike sheet has a quadrangle when viewed in a plan view (see Fig. 1 showing layer 20 being laid over a quadrangle), and the plurality of warp yarns and the plurality of weft yarns form acute angles (see Fig. 8 showing layer 20 having acute angles with respect to the edges, it would be obvious to combine two embodiments, Figs. 1 and 8, within the same reference) with respect to at least one of peripheral edges defining the quadrangle (see Fig. 1 showing the edges of the quadrangle), and in the placement step, after the netlike sheet is placed on the reinforcing fiber substrate such that the at least one of peripheral edges of the netlike sheet and the edges of the reinforcing fiber substrate are parallel to each other (see Fig. 8 showing parallel edges of the layers), the netlike sheet protruding from the reinforcing fiber substrate is bent (see Fig. 8 showing layer 20 being bent).

Regarding claim 5 and 6 Seemann teaches wherein the netlike sheet has a quadrangle (see Fig. 1 showing layer 20 being laid over a quadrangle) when viewed in a plan view, and the plurality of warp yarns and the plurality of weft yarns are orthogonal (see Fig. 1 showing layer 20 as orthogonal to the edge of the quadrangle) to at least one of peripheral edges defining the quadrangle, and in the placement step, after the netlike sheet is placed on the reinforcing fiber substrate such that the at least one of peripheral edges of the netlike sheet form acute angles (see Fig. 8 showing layer 20 having acute angles with respect to the edges, it would be obvious to combine two embodiments, Figs. 1 and 8, within the same reference) with respect to the edges of 

Regarding claims 7-12 Seemann teaches a vacuum suction step of evacuating the forming space after the covering step, wherein the injection/impregnation step is performed in the evacuated forming space (col. 6 ll. 45-68 teaches forming a sealed forming space via vacuum and impregnating the resin through the evacuated forming space). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/PAUL SPIEL/Examiner, Art Unit 1748         
                                                                                                                                                                                               
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742